                                                    Case
                                                     Case2:21-cv-00176-TS
                                                          2:21-cv-00176-TS Document
                                                                            Document2-1
                                                                                     1 Filed
                                                                                        Filed03/23/21
                                                                                              03/23/21 PageID.1
                                                                                                        PageID.8 Page
                                                                                                                  Page11ofof11
                                                                                                                                         CI VIL COYER SH EET
    Thl' JS .J-1 ,:i, ii cmcr ,hl'ct ,1ml the inlilnn:111011 rn111:1incd hc1c111 11i,11hc1 1cpl:1cc nm ,11ppkmc111 thc filing .,nd '"" ""' ofpk.1d111g, 111 111h,·r p.tpn, a, 1cq111r~d h, l.1" n,,·1,1 ·"
    I'"" 1ded h~ loc.1I n ,k, of coun. 1 h" lonn. :111p1ovcd h:, the l11d1c 1.1I C'n11lc1 cncc ol the l llltcd S1.11c, 111 <;l'jHclllhl'1 I 'J7-1. "1cq1111t,il h•1 the'"" ot' th,· ( ll'r~ ,11 ( 1111n ti11 th,·
    pu11•0,c\lf1111ti.11111gthc ,·l\1ldo.:~ct,hcl"I rS/1 /\\/Hl(l/11\\() \ 1/ \//'IC,/ Ill· l//l.\/·U/1 \/ /
        ( :1 )        PLA I NT I FFS                                                                                                                                                                  DEFE~ DAY I S
                      Blair Lampe                                                                                                                                                                     Della Airlines Inc.

        (hi          l 1111111, ol lk,1<kn.e 111 h r,1 Lhted l'l.11111111·   Salt Lake                                                                                                                ( 011111, ol l(c'ldl'llll' 111 I 11,t I h tnl Ddl'lhiJlll                                     SaLLL.aka___
                                           ,r..rcr./'T /\ l ~ I'/ II\ I !Fr ( 4.\/ II                                                                                                                                                         ,11 l \ f'I 4/1 Tl/ I<                        ,,r.s   UI/    >,
                                                                                                                                                                                                      i\llll         l'-11'-IHO:'- lll\l i\\lhl'-l \\I\ l ,I Tiil llll \Tll>'-•11
                                                                                                                                                                                                                     I Ill. I K.\( I ()I I \'-ll I\\ Ill I 11>

        (C)

                      Michele Anderson-West, STAVROS LAW P.C. 8915
                      South 700 East, Suite 202, Sandy. Utah 84070.
    I I. B:\S IS OF .fl RIS0 ICTI O~' , .......,.,                                                               1    ,,,,,,,.11,.,0,,.,                                   Ill . C IT l i'.E;\S IIII' OF l'Rl;\ C ll':\I. l'.\IHI ES , .... , ,,,,                                                                          1


    □1               ~ (,, \('l/1: !('Ill                               G]i        t('Jt"r.1! (Jur,1,ou                                                                                                                                I'll        Ill I                                                                                     I' ti                 Ill I
                     P•.11:111:1                                                       ,(      I C1111          Jn,, • \,,f ., , •• ,,,1 J                                     t   111/l'll ttl JJ11• ,1                               01 D                   I       Lld'T('i't,th.',
                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                t'.1: .•                                     D            I



 ~:                  '.>•.t",,~.,r:icn1                                 O.i        On('t,11\                                                                                                                                                     D                    I:" ,rr, ,1;e-"i 111;: Prn1l'1p.1 P                                    CJ'                   Q'
                          :(·,:dJnl                                                    rln,h, at, Coi:. ,,                 ,,, ,;/ ,,l" ill ,     Ill h,·111     Ill,                                                                                                    c. I Jlu..,1n~v1 In \rw:·, ... ,1.11.: •P




                                                                                                                                                                               l   lll ✓c."11   ,,r '.\ut It'd .,1
                                                                                                                                                                                    } ,11<.:l)!ll
                                                                                                                                                                                                                      .l
                                                                                                                                                                                                       l 1..11U11f,L___
                                                                                                                                                                                                                                                                                                                                             oh                        ~




    I\. :'\ .-\ TLREOF SLI IT ,1.,,u, \                                                             1110•1oll,.,II,'
                      CO.\ I IUCT                                                                                     TOln !I


-
I
Q
       l .:l \L,rll';..
       i.111 \l11kr Act
       1-11 ,.,_ 1.~t,... ln,1:m1h.'lll
                                                                         l'rlbO\ IL I\ II It\
                                                                         JJH \1


                                                                                 L1.1t'd11,
                                                                                             ,Ith.
                                                                         l .;. .\,~.•111.,· Prndu.:t
                                                                                                                                    l'I u,ns. \LI\ II It\
                                                                                                                            0-;.r, l\.1 .,lla1111,
                                                                                                                                     I' 11,!11, I l 1,1h1111,
                                                                                                                            0 1,. - I lc.,llh < .11,· •
                                                                                                                                                                                     1,_


                                                                                                                                                                                     frl~) (
                                                                                                                                                                                                1>1
                                                                                                                                                                                                ,11
                                                                                                                                                                                                 J:h1.·1
                                                                                                                                                                                                           k .. l. h. 1,._111.: ..
                                                                                                                                                                                                      P111p.... 1~    ~ I l ,, ...,,
                                                                                                                                                                                                                                                ··- ,,f~! ~ .. ,,
                                                                                                                                                                                                                                                l .. S \\ I h!i
                                                                                                                                                                                                                                                             ~' l ,,
                                                                                                                                                                                                                                                                                                                       I

                                                                                                                                                                                                                                                                                                                     f•t.1
                                                                                                                                                                                                                                                                                                                             d,1,. l
                                                                                                                                                                                                                                                                                                                                    1 1
                                                                                                                                                                                                                                                                                                                                             II

                                                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                                                                                                                                                                       ,: ,1 .. K,·~rr,)r.11 •:
C      1~      R.... ,,,::;, UI o,~(J,J~n. .::.l                         l~O ,\-.,.mh. l 1b..·1 S.                                        Ph ..1111u. 1.·~.11 .. JI                                                                            l'ltol'Flff\ IIIC:IIT!'.                                                    \11111111~1
              ~.... E.nton,:cmc-111 •ll fo~:::n ..·:u                        ,1,m~cr                                                       P..·r,01 .,I 111 Ur}                                                                                 ,~u t r·p~ ra•h1'                                           J   HI RJn~, u ~' tL.: ,-                         1
              \kJ1.,Jr<' -\11.H                                          11u r nl,:011 [mplo>\Crs.                                      P:,"'-h,.:1 I 1.1h1ht~                                                                                  , ~ll 1'.11cn1                                              .,a.;11 t_ r,n-n, ... :\,,
       I"-: R..-...· ,~., "\               0.:-:.tult,.,:~I                      L1J'l1lt1:,.                               D       \r,, \,h..-..,hh P,·1,un.11                                                                                 , 1 "-   I' .th.~111 ..\ f'h•,..•, ,1h; J                   J,         0,"f'lr.~ .. MI
               ... 1..i..: ...·1.'(1.:11'                                _;.:u \I.um"·                                                   l111ur, l1 u,.tu":                                                                                              ,,.,\ [) %.!' \i1j1,h,,tlt,1f;                     .r,        R.... , ..·~-.,·:- l1111u ..•......-.! ,;a J
                 : , •.fud..·, \           '-'IC"1J11-.1                 J..;~ \l,umc Pr,~u..l                                           I 1,1h1l1:~                                                                                            'u .. ,J ..            t.Ht                                            l ,,ro11pt (IJ.:,111                   1'




                                                                                                                           80 ;,-,
-      I ... ~ th:..:~,\l;,.'I'\   1,_IJ   0\\."rp..!~ 11:.:1:1                 I.uh li1,                                        l'l.l(MJ' \I l'!Hll'I It I\                                     I. \IIOH                                      , , , ll.:1i,,;11J        I        ,I.. ,..,.,                   hll ( ,,           ,u · .,·r l r.J
              ,H \ ~1.:::in· . . U.:n.:ti1,                              J :0:0 \li11ur        \ "•lh.·h:                                 lJ•h ..·1 I ~.111,t                        .,IU I .1u l .11~,, '-:1,rnd.ud,                                    ht ,,!_             Ir                                               '        "tl        t'
□      ll•U ...... ~!~ ..-"                  '\un~                       ; , , \ll1h.H \            ,:hu. h,:                      \       I 1ulh 111 I ..:ndu1~t                                                                                                                                                                            .. l
r       'tf      td ... , t\-ntr.,... 1                                       Pr1kh,i:1 I 1.11'1111~                               ~Ml t hh1.·1        P"·r,nn.,1                               '"
                                                                                                                                                                                     .. ~o t ,t,.,,        \I m.1~"·111-.:11t                   !.OCI II. W(T lllTY
                                                                                                                                                                                                                                                                                                                                                        •lht 1.



                                                                         .'NI t }ch,:r P"·r~,mJI                                                                                            lkl.1t Jll'-                                           Ill\, I N, 111
                                                                                lnJu"                                       □ ,:,-,<i Pwp"'II\ ll.1111.1~1.:"                           H H.111" ·') I ,lll\lJ .\1,. 1                         ,,, ... lll.11- ~ I       llll~      1
                                                                                                                                                                                                                                                                                     1: I
                                                                         1o~ l\r-.,1ztJI l111ur, •                                        P11.1<lu.d         I 1,1hil11~             .. ,. f Jlll11' .ind ~kJ1.. Jl                            \t,1 1)1\\ ( lll\\\\110,,~11                                            L,.,.hJ             't'
                                                                                \kJ1r....1! \t.ilpr.11,.t1l1.'                                                                                                                                 hh-1 ~\Ill I ,1, •.\ I I                                     ,,,,, c J:h ..·1 Sco1~ ~i1~1n \r,,.11,,1 ...
              lt£.,L l'ltol'Elt'I \                                         C. I\ I I. IU G ll'I !I                           l'IUM)/'1 1.ll l't 111 Hl\!1                                                                                     ,,,, R~I , .. t<-1~1J                                        ,,,         \e!,r:~t.hurJI \~ ,
LJ;       1) .....ind   f   11m.li:11111,1l~l U                          .i.rn <Hh~r t 1\II K.1~h!"'                             lt.111~•.J, ( uqm,:                                 .,,,1   I 11rl,1~1."\.' }ktm·1111.·11t                                                                                 ,,n lu, 1r1•:11:1:.•1n.1 \I 1u.. : ..
0     ~~u h•r~d,,...un..·                                                .:JI \ ~,tm.,:                                          4o l Alu:1: lkl.11111,:1.:                                  111.. ,,1111.: '\c1.·u1 11, \._,r                    ' l) F IUI. T \ '< <;t'll '-                              ,,,~ h,·.,·J :, , ! hr m.,rh111
      ~ ;o Rcm1 Lr~"'c S. F1c1..·rnwn1
8     2..:u I 1•~, 1, L~111t._!
      .:-~ , I I I     Pr.,d.ll"I L1;1ht111~
                                                                    ,    JJ:! l.mr,l,l)llh.·111
                                                                         ~-1, HoLhmr•
                                                                                                                                   "- 0 \l11(1,1n"' lo \',h·,,1t>
                                                                                                                                          '\\.'111\.'lll'l'
                                                                                                                                   ~ \4t ( J('llC,.'   ,ii
                                                                                                                                                                                                                                               ., io1.1,1,.•,1l, f1l.:m1111
                                                                                                                                                                                                                                                         ,        l>.:1..i.,111111                          ''I' \                I, I If l•I\


-                                                                              ..\\i'.'C1'lllllhld.11w11"'

                                                                        .:-l ~ . \1111..·1    1-\    1>,,.,t,1h11..:"' ·           ~;' l>i:.1111 l\·u.,lt~
                                                                                                                                                                                                                                               ,-•• I<"-               lh1,IP.111,
                                                                                                                                                                                                                                                                                                                       \d !{ ..-~, .. \             l

                                                                               l.111pl,J),m,:nt                                   ()lh,·r :                                                                                                                                                                            \~~· ·~\ lk.. '                   'I
                                                                        .:.i( \1111,:r " 1)1,.d11l1II\:"' •                       'W \l,111d.11l111, A I )la"·:                                                                                                                                             •f'O t ,)11,!11\/11111.1:it, 1•!
                                                                               t >Iii,·,                                          ":'II C   1,it H1!,!hh
                                                                        .u\     L d lll , 11 H IJI                                5..'\~ 1'11 -.,111 ( ,,udlla 1
                                                                                                                                  "-hO l ,, 11 lkt,u111.·..•
                                                                                                                                         ( ,11uhlu11h o r'
                                                                                                                                         ( ,11llllh..'ntCt\l
, ·. ORIG I \' ,,,,.,.,.,,., "\'                                  111011,·H,111111111
GJ I         Ong11wl                                                                                     0       .1        Rc111.1mkd 1111111                                 l(rni-1.u,·d or
                                                                                                                                                                                                                D      5    I 1:111 ,kri.;d htlll1                 0      t, \lultuh,1n,·1                                                \ lult1J"11 ,.i
             Prncecd111g                                                                                                   t\ppl"ll.u,· <. 111111                             lh·npcncd                                    A11<11hc1 1>1,1r1,·1                                    I 111g.11n1n     -                                     I 111:-.111~•11 •
                                                                                                                                                                                                                           l'I'"' 1/1 I                                                                                                   1>11,·,t h k
                                                                          C1h' tlh.' l S ( ·1, ii -.;1.t1uh: u11ck1 wh1dl ~ uu .111..· filioµ (/)111w1 i i1,· ,,,,;,,/;, 1i111ml ,111111/n 1111!,-n J/111·1,u.1 ,
 \ ' I. C.-\ USE OF ACTI O N                                             t-~-2 _
                                                                               u_s_C _ §2_o_oo_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ __ _ _ _ __ __                                                                                                                                                                                                       _
                                                                           lln l'f dc,,npllllll , 'IIIN'        ,,r
                                                                           Sex D,scrimmat,on
\ 'II. REQUESTED IX                                                      0         C ll l;l'K Ir rlllS I<; :\ Cl .,\SS ,\(TIO\                                                      ll Ei\1,1 :-.' ll '>                                                     ('lff ( >... ) I•.:-, ,1111~ 11 dc111Jnd,·d 111                              u11llpl.1 1111

       COM PLA I NT:                                                               U~Dl· I< l(l'LI: D . I .ltl'l'.I'                                                                 1,500.000                                                               .I I Ill \' IIF\I ,\ '\ll:                         8 Yc,                        0          '-o

\ ' Ill. RELATED C \ SE( S)
         IF :\.\ Y                                                                                                          Jl    J)(,i                                                                                                        I)()(         1'I I '-1 \ll l l·R
                                                                                                                                                                                                                                                                                     Case: 2:21−cv−00176
    ) \ 11                                                                                                                                                                                                                                                                           Assigned To : Stewart, Ted
    03 23 •      I                                                                                                                                                                                                                                                                   Assign. Date : 3/23/2021
                                                                                                                                                                                                                                                                                     Description: Lampe v.
      f<[I Lil'!•                                             .\~IOI \ I                                                                  ,\ l'l'l ) l'-1 111'                                                         II llt ,I                                                     Delta
                                                                                                                                                                                                                                                                                    \1,\1,      Airlines
                                                                                                                                                                                                                                                                                           JI f)(,f
